Title: To Thomas Jefferson from John Graham, 5 September 1808
From: Graham, John
To: Jefferson, Thomas


                  
                     Dept of State 5th Sepr 1808
                  
                  Mr Graham has the Honor to present his Compliments to the President and to forward the three inclosed Letters which have recently been received at this Office—he begs leave at the same time to inform him that Commissions have been issued to Mr Porter and Mr Sullivan agreeably to his Instructions
               